Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 190







State of North Dakota, 		Plaintiff and Appellee



v.



Ned D. VanDyke, 		Defendant and Appellant







No. 20110325







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Reid A. Brady (on brief) and Ryan J. Younggren (on brief), Assistant State’s Attorneys, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for plaintiff and appellee.



Monty G. Mertz (on brief) and Christopher S. Joseph (on brief), third-year law student, under the Rule on Limited Practice of Law by Law Students, Fargo Public Defender Office, 912 Third Avenue South, Fargo, ND 58103-1707, for defendant and appellant.

State v. VanDyke

No. 20110325



Per Curiam.

[¶1]	Ned VanDyke appeals from a criminal judgment after a jury found him guilty on three counts of gross sexual imposition.  On appeal, VanDyke argues the evidence presented at trial was insufficient to sustain the guilty verdicts.  We conclude sufficient evidence exists to support the verdicts.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring